United States Court of Appeals,

                          Eleventh Circuit.

                        Nos. 94-8154, 95-8143.

           UNITED STATES of America, Plaintiff-Appellee,

                                  v.

  Henry Olushola OBOH, a/k/a Henry Osa Omoboh, a/k/a James Clark
a/k/a Derick Forest, Defendant-Appellant.

           UNITED STATES of America, Plaintiff-Appellee,

                                  v.

             Mitchel Augustus BOWEN, Defendant-Appellant.

                            Aug. 8, 1996.

Appeals from the United States District Court for the Northern
District of Georgia. (No. 1:93-00318-CR-1), Richard C. Freeman,
Judge.

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges, and HENDERSON*, Senior Circuit Judge.

     HATCHETT, Circuit Judge:

     In this consolidated appeal, the en banc court decides that it

will not overturn United States v. Chukwura, 5 F.3d 1420 (11th

Cir.1993), cert. denied, --- U.S. ----, 115 S.Ct. 102, 130 L.Ed.2d

51 (1994).

     In Chukwura, a panel of this court held that 18 U.S.C. §

3583(d) authorized a district court to order the deportation of a

defendant "subject to deportation" as a condition of supervised

release.   Chukwura, 5 F.3d at 1423.   Prior to the panel's opinion

in Chukwura, the First Circuit held that district courts lacked


     *
      Senior U.S. Circuit Judge Albert J. Henderson has elected
to participate in the decision in case No. 94-8154 pursuant to 28
U.S.C. § 46(c).
authority under section 3583(d) to order deportation and that

section 3583(d) merely permitted the district court to order the

surrender of the defendant to the Immigration and Naturalization

Service (INS) to receive process in accordance with the Immigration

and Nationality Act.         See United States v. Sanchez, 923 F.2d 236

(1st Cir.1991).     Since Chukwura, the Fourth and Fifth Circuits have

also addressed this issue and joined the First Circuit in holding

that section 3583(d) does not permit district courts to order

deportation as a condition of supervised release.                See United

States v. Xiang,     77 F.3d 771 (4th Cir.1996);          see also United

States v. Quaye, 57 F.3d 447 (5th Cir.1995).              In light of the

Fourth and Fifth Circuits' recent rejection of the panel's holding

in Chukwura, a majority of judges in regular active service voted

to address this issue en banc in these cases.

                      FACTS AND PROCEDURAL HISTORY

     In March 1989, Mitchel Augustus Bowen pleaded guilty to a

two-count     criminal       indictment     charging    him     with   false

representation of United States citizenship in violation of 18

U.S.C. § 911 and possession of a firearm as a convicted felon in

violation of 18 U.S.C. § 992(g).          After accepting Bowen's plea of

guilty,     the   district    court   sentenced   Bowen   to    a   term    of

imprisonment and ordered, as a condition of supervised release, the

surrender of Bowen to the Immigration and Naturalization Service

(INS)   for   deportation      proceedings.     After   Bowen    served    the

sentence, INS began deportation proceedings.            On April 15, 1993,

INS returned Bowen to Jamaica, his native country. Bowen, however,

reentered the United States approximately one year later.                   On
October 11, 1994, INS agents received a "tip" that Bowen was living

in a hotel in Marietta, Georgia.              INS agents went to the hotel and

arrested   Bowen       for   unlawful    reentry     into   the   United   States.

Pursuant   to      a    lawful    search       warrant,     the   agents   seized

approximately seven ounces of marijuana from a briefcase located

underneath the bed.

     On November 3, 1994, the government filed a two-count criminal

information in the Northern District of Georgia charging Bowen in

Count I with violation of 8 U.S.C. § 1326, alleging that he

unlawfully reentered the United States after having been deported.

Count II of the information charged Bowen with possession of

marijuana in violation of 21 U.S.C. § 844.                   Bowen subsequently

entered a negotiated plea of guilty to both counts.                On January 24,

1995, the district court sentenced Bowen to concurrent terms of

fifteen months and twelve months imprisonment for illegal reentry

and drug possession.          As a condition of supervised release, the

district court ordered the deportation of Bowen from the United

States   after   completion      of     the   term   of   imprisonment.     Bowen

objected to the district court's deportation order and requested

the court to withhold its order to allow INS to determine whether

he should be deported based on his claim of eligibility for asylum

under the Immigration and Nationality Act.

     In the other case, a confidential informant informed INS that

Henry Olushola Oboh manufactured fraudulent driver's licenses.                 On

June 9, 1993, the confidential informant introduced an undercover

INS agent to Oboh.            During this meeting, the agent agreed to

purchase two fraudulent driver's licenses from Oboh for $600.
Oboh,     equipped   with     a    portable     camera,     driver's   licenses,

laminating machine, and a red drop cloth, took the picture of the

undercover agent and created two North Carolina licenses.                A short

time later, law enforcement agents arrested Oboh.

     On September 17, 1993, Oboh pleaded guilty to two counts of

producing false identification documents in violation of 18 U.S.C.

§ 1028(a)(1) in the Northern District of Georgia.                On January 28,

1994, the district court sentenced Oboh to concurrent terms of

eight months imprisonment for each count.                   As a condition of

supervised release, the district court ordered that the government

deport Oboh from the United States pursuant to 18 U.S.C. § 3583(d),

that the government deliver Oboh to the duly authorized immigration

official for such deportation, and that Oboh remain in the custody

of the Immigration and Naturalization Service until deported. Oboh

timely objected to the district court's order of deportation

arguing    that   the   PSI       did   not   include   a   recommendation   for

deportation or any information regarding Oboh's immigration status.

With respect to Oboh's immigration status, the presentence report

(PSI) revealed that Oboh was born in Ibadan, Nigeria, on December

2, 1952, and entered the United States in 1974.

     Oboh and Bowen filed separate appeals challenging the district

court's authority to deport as a condition of supervised release

under 18 U.S.C. § 3583(d).              Oboh also challenges the district

court's determination that he was subject to deportation.                    This

court on its own motion consolidated these cases for the purpose of

this appeal.

                                    DISCUSSION
      In Chukwura, a panel of this court addressed for the first

time in this circuit the question of whether section 3583(d)

authorizes a district court to order the deportation of a defendant

"subject to deportation" as a condition of supervised release.

Chukwura, 5 F.3d at 1420.        After reviewing the plain language of

section    3583(d), the     Chukwura      panel    concluded    that       Congress

intended    to   grant    district   courts       the    authority    to    deport

defendants "subject to deportation" as a condition of supervised

release.     Chukwura,    5 F.3d at 1423.               Before the panel, the

government argued that the plain language of the statute should be

followed.    Now, appellants, Oboh and Bowen, and the government

contend on appeal that Chukwura was wrongly decided and urge this

en banc court to overrule Chukwura.              Recognizing that only this

court sitting en banc or a Supreme Court decision can overrule a

prior decision of this circuit, we agreed to address this issue.

Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en

banc ).

       We begin our analysis as the panel did in                    Chukwura and

examine the plain language of section 3583(d).                 Section 3583(d)

provides in pertinent part:        "If an alien defendant is subject to

deportation, the court may provide, as a condition of supervised

release, that he be deported and remain outside the United States,

and may order that he be delivered to a duly authorized immigration

official for such deportation."           18 U.S.C. § 3583(d) (1988).            We

find this language clear and unequivocal. The language states that

a   sentencing   court    may   require   that    a     defendant    "subject   to

deportation" be deported as a condition of supervised release and
order the surrender of the defendant to INS for such deportation.

This court "must presume that a legislature says in a statute what

it means and means in a statute what it says there."                Connecticut

Nat'l Bank v. Germain, 503 U.S. 249, 253-54, 112 S.Ct. 1146, 1149,

117   L.Ed.2d   391     (1992).     "When    the   words   of   a   statute   are

unambiguous, then, this first canon is also the last:                 "judicial

inquiry is complete.' "           Germain, 503 U.S. at 254, 112 S.Ct. at

1149 (quoting Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct.

698, 701-02, 66 L.Ed.2d 633 (1981));               see also United States v.

McLymont, 45 F.3d 400, 401 (11th Cir.) (the plain meaning of a

statute controls unless the language of the statute is ambiguous or

would lead to an absurd result), cert. denied, --- U.S. ----, 115

S.Ct. 1723, 131 L.Ed.2d 581 (1995);            Williams v. NEC Corp., 931

F.2d 1493, 1498 (11th Cir.1991) (same). Despite the plain language

of this statute, appellants and the government now argue to the en

banc court that Congress did not intend to grant district courts

authority to deport because the plain meaning of section 3583(d)

would in effect deny defendants the opportunity to challenge a

deportation     order    under    the   administrative     procedures    of   the

Immigration and Nationality Act. 8 U.S.C. §§ 1101-1557 (1994). In

support of their argument, they note that other circuits addressing

this issue have held that section 3583(d) merely authorizes the

district court to order the surrender of a defendant to INS for

deportation proceedings in accordance with the Immigration and

Nationality Act.        The First, Fourth, and Fifth Circuits have each

accepted arguments similar to the arguments appellants and the

government make in this case.           Consequently, we turn our attention
to the decisions in those circuits.

       The First Circuit in United States v. Sanchez was the first to

address the issue of whether section 3583(d) authorized district

courts to order deportation as a condition of supervised release.

Sanchez, 923 F.2d 236.       In Sanchez, the district court ordered the

defendant upon his release from confinement to " "be deported in

accordance with 18 U.S.C. [§] 3583(d).' "              Sanchez, 923 F.2d at

237.       On appeal, the defendant argued that the district court

entered     an   invalid   order   because   a    reasonable   person   could

interpret the order to mean that the government could deport him

without a INS deportation hearing.               The First Circuit agreed.

Finding "no indication of a contrary legislative design," the

Sanchez     court   read   section   3583(d)     in   conjunction   with   the

provisions of the Immigration and Nationality Act. 1           Sanchez, 923

F.2d at 237.

       The Fifth Circuit also addressed this issue in United States

v. Quaye and held that courts lacked authority to order deportation

under section 3583(d).        Quaye, 57 F.3d 447.         In explaining its

holding, the Quaye court noted that Congress had not granted the


       1
      The Sanchez court amended the district court's order to
state:

              As a condition of supervised release upon the
              completion of his term of imprisonment the defendant is
              to be surrendered to a duly authorized immigration
              official for deportation in accordance with the
              established procedures provided by the Immigration and
              Naturalization Act, 8 U.S.C. §§ 1101 et seq. As
              further condition of supervised release if ordered
              deported defendant shall remain outside the United
              States.

       Sanchez, 923 F.2d at 237.
Judicial    Branch   authority   to    deport   at   anytime   prior   to   the

enactment of section 3583(d).         Quaye, 57 F.3d at 449-50.    The court

also reasoned that the history of the predecessor of section

3583(d), along with prior absence of congressional authority for

judicial deportation, supported the conclusion that Congress never

intended to alter the traditional allocation of "deportation" power
                                                                       2
between the Executive and Judicial Branches of government.                  The

Quaye court noted that section 3583(d)'s predecessor, enacted in

1931,

     permitted deportation of an alien prisoner in spite of the
     then-current parole rule that demanded that a prisoner remain
     within the court jurisdiction. Far from empowering the Parole
     Board to usurp the Executive Branch's deportation power, the
     1931 Act only provided a means by which an alien could be
     deported upon parole.

Quaye, 57 F.3d at 450.3    Based on the similarity of the language in

     2
        Specifically, the Quaye court stated:

                 We insist on greater clarity of purpose when a
            statute would be read to upset a status quo long in
            place. Indeed, here, the history of the statute is a
            powerful argument that Congress never intended to alter
            this traditional allocation of power between the
            Article II and Article III branches of government.

     Quaye, 57 F.3d at 450.
     3
      The 1931 Act, the predecessor to section 3583(d), provides
in pertinent part:

            where a Federal prisoner is an alien and subject to
            deportation the [B]oard of [P]arole may authorize the
            release of such prisoner after he shall have become
            eligible for parole on [the] condition that he be
            deported and remain outside of the United States and
            all places subject to its jurisdiction, and upon such
            parole becoming effective said prisoner shall be
            delivered to duly authorized immigration official for
            deportation.

     Quaye, 57 F.3d at 450 (quoting Law of March 2, 1931, ch.
     371, 46 Stat. 1469).
the 1931 Act and section 3583(d), the Quaye court found that

section 3583(d) codified the 1931 Act.           Quaye, 57 F.3d at 450.

Consequently, it concluded that section 3583(d) only "paves the way

for Executive [B]ranch deportation proceedings" and "does not

permit courts to order deportation alone."        Quaye, 57 F.3d at 450.

       Even more recently, the Fourth Circuit in United States v.

Xiang interpreted the meaning of section 3583(d) "in the context of

the overall scheme for the deportation of aliens" and held that

district courts lack authority to order deportation as a condition

of supervised release.      Xiang, 77 F.3d at 772.     In explaining its

holding, the court in Xiang also found that its interpretation of

section 3583(d) adhered to the "division of responsibility that

Congress created between the INS and the court."        Xiang, 77 F.3d at

773.

       Like other courts that have addressed this issue, we believe

it is instructive to look at the allocation of the power between

the Executive and Judicial Branches with respect to deportation in

determining whether Congress intended to grant courts authority to

deport when it enacted section 3583(d).          The First, Fourth, and

Fifth Circuits' analysis, however, fails to recognize important

congressional action that occurred before and after the enactment

of section 3583(d).       As previously noted, the Executive Branch,

prior to the enactment of section 3583(d), had exclusive authority

to   order   the   deportation   of   a   convicted   alien   "subject   to

deportation."4      The   Executive   Branch's    authority   to   deport,

       4
      Article I, Section 8, Clause 4 of the Constitution grants
Congress exclusive authority to formulate the United States
immigration policy. Congress enacted its first law dealing with
however,    was    not    unlimited.       The    Judicial     Branch,     for    over

seventy-five years, possessed the power to thwart INS's ability to

deport    when     the    grounds   for    deportation        involved    a     single

conviction of a crime of moral turpitude which resulted in a

sentence    exceeding       one   year    or   where    the    alien     subject      to

deportation committed two unrelated crimes of moral turpitude. See

United    States    v.    Sanchez-Guzman,        744   F.Supp.   997,     999    n.    5

(E.D.Wash.1990).         Under such circumstances, a district court could

issue a judicial recommendation against deportation (JRAD) to INS
to prevent INS from finding an alien deportable or excludable on

the basis of that conviction.5            A JRAD once properly entered with


deportation in 1798 with the passage of the Alien Act of June 25,
1798. Frank L. Auerbach, Immigration Laws of the United States 1
(Bobbs-Merrill Co., Inc.1955). The 1798 Act authorized the
President to deport aliens who he "deemed dangerous" to the
United States. Auerbach, at 2. This Act expired in 1800. From
1798 to the enactment of section 3583(d) in 1987, the Executive
Branch retained exclusive authority to order the deportation of
aliens.
     5
        In 1940, for example, 8 U.S.C. § 155 provided in pertinent
part:

            The provision of this section respecting the
            deportation of aliens convicted of a crime involving
            moral turpitude shall not apply to one who has been
            pardoned, nor shall deportation be made or directed if
            the court, or a judge thereof, sentencing such alien
            for such crime shall, at the time of imposing judgment
            or passing sentence or within thirty days thereafter,
            due notice having first been given to representatives
            of the state, make a recommendation to the Secretary of
            Labor that such alien shall not be deported in
            pursuance of this subchapter.

     United States ex rel. Santarelli v. Hughes, 116 F.2d 613,
     616 n. 15 (3d Cir.1940) (quoting 8 U.S.C.A. § 155). INS at
     that time was under the direction of the Labor Department.
     On June 14, 1940, Congress transferred all functions and
     powers relating to immigration and nationality law to the
     Department of Justice. Auerbach, at 21. Title 8 U.S.C. §
     1251 subsequently replaced section 155 and limited the
respect to a conviction absolutely barred INS from using that

conviction as a basis for deportation. United States v. Bodre, 948

F.2d 28, 30 (1st Cir.1991).   In fact, even appellate courts lacked

authority to reverse the district court's grant of JRAD.      Bodre,

948 F.2d at 34.

     On November 29, 1990, the Immigration Act of 1990, section

505(a), however, abolished the sentencing judge's power to issue

JRADs.   See Immigration Act of 1990, Pub.L. No. 101-649, § 505(a).

Three years prior to the abolishment of JRADs Congress enacted
                   6
section 3583(d).       The plain meaning of section 3583(d) taken

together with the abolishment of JRADs, a longstanding mainstay in

the criminal process, not only persuades us that Congress intended

to enable district courts to order the deportation of defendants

"subject to deportation," but in fact favors such deportation when

either the Executive or Judicial Branch deems it appropriate.

     In further support of our conclusion, we note that since our

holding in Chukwura Congress has amended the Immigration and

Nationality Act to give district courts the power to order the

deportation of alien defendants upon the request of the United

States Attorney with concurrence of the Commissioner of INS.7   See


     application of JRADs to crimes of moral turpitude not
     involving narcotic offenses. See 8 U.S.C. §§ 1251(a)11,
     (b)(1988).
     6
      Section 3583(d) became effective on November 1, 1987.
     7
      The district court, however, does not have to grant the
government's motion. See 8 U.S.C. § 1252a(d)(1) (providing for
judicial deportation "if the court chooses to exercise such
jurisdiction"). Upon the denial of the United States Attorney's
request, the government may appeal the district court's decision
as well as seek deportation through INS's administrative
proceedings. See 8 U.S.C. § 1252a(d)(3), (4).
8 U.S.C. § 1252a(d) (1994).          As a result of section 1252a(d), the

Executive Branch can now effectuate the deportation of a defendant

"subject   to   deportation"        through     a    judicial    rather   than    an

administrative    proceeding         if   the       government    meets    certain

procedural requirements.       See 8 U.S.C. § 1252a(d)(2) (1994).

      In     response    to   our    holding        today,   appellants   and    the

government argue that giving effect to the plain meaning of section

3583(d) renders the Immigration and Nationality Act's procedural

requirements meaningless, asserting that section 3583(d) authorizes

judicial deportation without procedural safeguards. We reject this

argument noting that procedural safeguards already exist in the

sentencing process through appellate review of the conviction and

the sentence.    Although we acknowledge that procedural safeguards

exist in the sentencing process, we do not contend that these

safeguards afford defendants recourse from deportation equal to

that available under the Immigration and Nationality Act.                       This

matter, however, is for Congress and not this court to decide.                    As

Justice Frankfurter stated in Harisiades v. Shaughnessy:

     The conditions of entry of every alien, the particular classes
     of aliens that shall be denied entry altogether, basis for
     determining such classification, the right to terminate
     hospitality to aliens, the grounds on which such determination
     shall be based, have been recognized as matters solely for the
     responsibility of the Congress and wholly outside the power of
     this Court to control.

Harisiades v. Shaughnessy, 342 U.S. 580, 596-97, 72 S.Ct. 512, 522-

23, 96 L.Ed. 586 (1952) (Frankfurter, J., concurring).                    For this

reason, we interpret section 3583(d) in accordance with its plain

language and reaffirm Chukwura 's holding that section 3583(d)

authorizes    district    courts     to   deport       defendants   "subject      to
deportation" as a condition of supervised release.                 In reaching

this holding, we emphasize that deportation under this provision is

a condition of supervised release and not a sentence.              We also note

that defendants "subject to deportation" have no constitutional or

statutory right to remain in this country.              Shaughnessy, 342 U.S.

at 586-87, 72 S.Ct. at 517.         Their "status within the country ...

is [merely] a matter of permission and tolerance."                Shaughnessy,

342 U.S. at 586-87, 72 S.Ct. at 517.

         In this appeal, Oboh also argues that the district court

failed to give him notice and an opportunity to present evidence or
                                                                   8
argument that he is not "subject to deportation."                        At   the

sentencing    hearing,      the   government   presented    an    INS   document

revealing    that    Oboh    entered    the    United    States    unlawfully.

Although, Oboh objected to the introduction of this document

because the government did not give him notice of the document

prior to the hearing, Oboh did not argue that he legally entered

this country.       Moreover, Oboh does not argue that the district

court erred in finding that he unlawfully entered the United

States.     We therefore summarily reject Oboh's argument that the

district court's order of deportation denied him due process.                 The

plain language of section 3583(d) gave Oboh sufficient notice that

the district court could deport him as a condition of supervised

release upon a finding that he was "subject to deportation."

Accordingly, we affirm the district court's decisions ordering the


     8
      Bowen does not challenge the fact that he is "subject to
deportation" or that he failed to receive adequate notice or an
opportunity to be heard as to his eligibility for relief under
the Immigration and Nationality Act.
deportation of Oboh and Bowen as conditions of supervised release.

      AFFIRMED.

     BARKETT, Circuit Judge, dissenting, in which         KRAVITCH,
ANDERSON, BIRCH and CARNES, Circuit Judges, join:

      I believe the majority errs in adhering to United States v.

Chukwura, 5 F.3d 1420 (11th Cir.1993), cert. denied, --- U.S. ----,

115 S.Ct. 102, 130 L.Ed.2d 51 (1994).    Like the First, Fourth, and

Fifth Circuits, I believe that 18 U.S.C. § 3583(d) provides only

that a defendant who is subject to deportation may be surrendered

to the INS for deportation proceedings in accordance with the

Immigration and Nationality Act ("INA").1   Because the language of

§ 3583(d) is subject to different interpretations, we must look to

the overall statutory scheme, and prior legislative and judicial

history, which I believe support the view that a district court may

only surrender a defendant who is subject to deportation to the INS

for   deportation   proceedings,   not   independently   order   the

deportation.

      First, although the majority purports to rely on the "plain

language" of § 3583(d) to support its conclusion, the language of

the statute is not so plain.   It provides, in relevant part:

      If an alien defendant is subject to deportation, the court may
      provide, as a condition of supervised release, that he be
      deported and remain outside the United States, and may order
      that he be delivered to a duly authorized immigration official
      for such deportation.


      1
      As the majority notes, the three other circuits to
interpret § 3583(d) have held that the section, read in light of
the provisions of the INA, does not authorize judicial
deportations, United States v. Xiang, 77 F.3d 771, 772 (4th
Cir.1996); United States v. Quaye, 57 F.3d 447, 449-51 (5th
Cir.1995); United States v. Sanchez, 923 F.2d 236, 237 (1st
Cir.1991).
18 U.S.C. § 3583(d).

      Section 3583(d) does not state that the court may "order" that

the alien be deported;        it instead permits the court to "provide"

that the alien be deported and remain outside of the United States.

That choice of words does not appear to have been inadvertent.                   The

two preceding sentences in § 3583(d) identify things that the court

may "order" the defendant to do or not to do as conditions of

supervised release, and the final clause of the final sentence

states that the court may "order" that the defendant be delivered

to a duly authorized immigration official for deportation. In this

statutory    context,   the    term    "provide"    in    the    portion   of    the

sentence at issue here indicates that it is intended to authorize

the court to "make provision" for the alien's deportation, thereby

facilitating such action by surrendering the defendant to the INS

deportation proceedings, but not to order the INS to deport the

defendant without the attendant process established by the INA.

See   Webster's     Third New International Dictionary              1827   (1986)

(defining "provide").

      Furthermore, § 3583(d) authorizes the court to provide that

the defendant be deported "as a condition of supervised release."

That language similarly weighs against Chukwura 's interpretation

of § 3583(d).     By stating that the court may include deportation as

a condition of supervised release, the language implies that the

consequence of a failure to satisfy that condition (where, for

example, the INS does not order the defendant deported) is that the

court may revoke the defendant's supervised release pursuant to §

3583(e)(3)    and   require    the    defendant    to    serve    the   period    of
supervised release in prison—not that the court may independently
                                                2
order the INS to deport the defendant.              If Congress intended to

authorize a court to enter a judicial order of deportation outside

the framework of the INA, it more likely would have included such

a measure as an independent element of the sentence, rather than as

a condition of supervised release, which is limited, of course, to

those deportable alien defendants for whom supervised release is

ordered at sentencing.

      Indeed, the majority fails to consider the purpose of §

3583(d) as a whole, which provides for supervised release. Without

a    provision     such   as   the     last     sentence     of      §     3583(d),

"administrative" deportation by the INS might be regarded as

inconsistent with judicially supervised release, which requires a

defendant to not leave the judicial district without the permission

of   the   court   or   probation    officer.       The   relevant       provision,

therefore, removes any doubt about the INS's authority to deport

the defendant after his period of imprisonment ends and he is

placed on supervised release, and is an efficient mechanism by

which the court "permits" the defendant to leave the judicial

district if the INS orders him to be deported.

      Interpreting § 3583(d) as simply facilitating the surrender of

defendants subject to deportation to the INS for deportation


      2
      For example, if the defendant is not ordered deported by
the INS—either because he is not found to be deportable, or is
granted discretionary relief from deportation—the sentencing
court could, in the alternative, modify the order of supervised
release to delete the deportation provision. See generally, 18
U.S.C. § 3583(e)(2). Under Chukwura, however, the INS has no
opportunity to make this determination, or to grant discretionary
relief.
proceedings also conforms with the uniform historical practice of

Congress     conferring   the     authority        to   institute      deportation

proceedings    against    an    alien   on    Executive      Branch    officials.

Congress has acted pursuant to the constitutional understanding

that the "power to expel or exclude aliens [is] a fundamental

sovereign    attribute    exercised     by     the      Government's    political

departments largely immune from judicial control."               Shaughnessy v.

Mezei, 345 U.S. 206, 210, 73 S.Ct. 625, 628, 97 L.Ed. 956 (1953).

     The INA, in 8 U.S.C. § 1252 and implementing regulations, has

established the administrative procedures used by the Attorney

General in determining whether an alien who is charged with being

deportable under 8 U.S.C. § 1251 is, in fact, deportable.                  Section

1252(b) provides that "the procedure so prescribed shall be the

sole and exclusive procedure for determining the deportability of

an alien under this section," and that "[i]n any case in which an

alien   is   ordered   deported    from      the    United   States     under   the

provisions of this chapter, or of any other law or treaty, the

decision of the Attorney General shall be final." (emphasis added).

See also 8 U.S.C. § 1103(a) ("The Attorney General shall be charged

with the administration and enforcement of this chapter and all

other laws relating to the immigration and naturalization of

aliens, except insofar as this chapter or such laws relate to the

powers, functions, and duties conferred upon the President, the

Secretary of State, the officers of the Department of State, or

diplomatic    or   consular    officers");          Sale   v.   Haitian    Centers

Council, Inc., 509 U.S. 155, 171, 113 S.Ct. 2549, 2559-60, 125

L.Ed.2d 128 (1993).
       The reference to deportation in § 3583(d) is contained in a

single sentence that does not expressly carve out an exception to

the Attorney General's authority over immigration matters, and the

legislative history discloses no evidence of congressional intent

to do so.        It is very unlikely that Congress intended through that

single sentence to displace the Attorney General's authority and

enforcement           discretion    in   determining     whether     to     institute

deportation proceedings against an alien, and, if found deportable,

whether to grant the alien discretionary relief.3                  It is also very

unlikely that Congress, without saying so, intended § 3583(d) to

have       the   effect   of   rendering      the   aliens   to   whom    it   applies

altogether ineligible for such discretionary relief.                     As the Quaye

court noted:

            The First Circuit's interpretation of § 3583(d) also
       preserves Congress's long tradition of granting the Executive
       Branch sole power to institute deportation proceedings against
       aliens. We are unwilling to conclude that Congress intended
       to undermine that executive prerogative sub silentio in §
       3583(d), or that Congress intended by its silence to deprive
       aliens deported at sentencing of such relief as alien asylum,
       which the Attorney General may grant.

Quaye, 57 F.3d at 449-50.

       The background of § 3583(d) further reinforces my reading of

the statute.          The initial predecessor of the current § 3583(d) was

enacted in 1931 as an amendment to the former 18 U.S.C. § 716

(1925), which governed the parole of prisoners.                      The amendment

provided that

       where      a    Federal     prisoner    is   an   alien    and     subject   to

       3
      Even if an alien is deportable, the INA confers on the
Attorney General the authority to grant the alien asylum, or
other relief from deportation. See, e.g., 8 U.S.C. §§ 1158,
1182(c), 1253(h), 1254(a) and (e).
     deportation the board of parole may authorize the release of
     such prisoner after he shall have become eligible for parole
     on condition that he be deported and remain outside of the
     United States and all places subject to its jurisdiction, and
     upon such parole becoming effective said prisoner shall be
     delivered to the duly authorized immigration official for
     deportation.

Act of March 2, 1931, ch. 371, 46 Stat. 1469.

     The committee reports accompanying the 1931 Act explained that

because the rules governing parole required that a prisoner remain

within the jurisdiction of the court, an alien prisoner, who if

paroled would be deported, could not be paroled.                  The legislation

was therefore designed to make it possible for prison authorities

"to surrender the alien prisoner to immigration officials for

deportation" as soon as the prisoner became eligible for parole,

"thus    shortening   the   time       the   Government    must    retain     him    in

custody."    S.Rep. No. 1733, 71st Cong., 3d Sess. 1 (1931) ("Senate

Report");    H.R.Rep. No. 1035, 71st Cong., 2d Sess. 1 (1930).                      The

Senate    Report   reproduced      a    letter   requesting       passage   of      the

legislation    from   Attorney     General       William   D.     Mitchell,    which

stated:

          At the present time there are several hundred inmates
     serving sentences in Federal prisons who should be deported.
     Under the present state of the law it has been deemed
     inconsistent to grant a parole and then immediately take the
     prisoner into custody under deportation proceedings. Specific
     authority to parole prisoners who are aliens and subject to
     deportation seems necessary.

Senate Report at 2.         The 1931 Act did not authorize the Parole

Board to order the deportation of an alien and supplant the normal

deportation procedures.         It was intended, rather, to provide a

mechanism to grant an alien parole "and then immediately take the

prisoner into custody under deportation proceedings. "                        Senate
Report      at   2    (emphasis   added).   The   provision   was   judicially

construed in that manner in Secchi v. U.S. Bureau of Immigration,

58 F.Supp. 569 (M.D.Pa.1945), in which the court explained that the

alien's parole was "conditional for his deportation to England."

Id. at 570.          The court explained that parole

        is not for the petitioner's general release from imprisonment
        and can become effective only if and when the duly authorized
        immigration officials make the necessary arrangements for the
        deportation of the petitioner, at which time the prisoner
        shall be delivered to them....

             The action of the Parole Board cannot compel the
        Immigration Authorities to complete deportation proceedings.
        The parole is granted in order to remove an obstacle in the
        action contemplated by the Immigration Authorities.        The
        action of the Parole Board is taken so that if the Immigration
        Authorities desire to complete the deportation, they may
        complete it effectively without being compelled to await the
        completion of the service of petitioner's sentence.

Id. (citations omitted) (emphasis added).                The provision was

subsequently recodified at 18 U.S.C. § 4204 (1952), see Act of June

25, 1948, ch. 645, § 4204, 62 Stat. 854, and later at 18 U.S.C. §

4212 (1976), see Parole Commission and Reorganization Act, Pub.L.

No. 94-233, § 4212, 90 Stat. 227 (Mar. 15, 1976).

        Section 4212 was repealed by the Sentencing Reform Act of

1984, which eliminated the parole system and instituted the system

of supervised release, including the current § 3583(d) at issue

here.       See Pub.L. No. 98-473, Tit. II, ch. 2, §§ 218(a)(5), 235, 98

Stat. 2027, 2031. Although the committee reports on the Sentencing

Reform Act do not specifically discuss the relevant sentence of §

3583(d) concerning deportation of aliens, it is obvious that the
sentence was patterned after the former § 4212. 4             This background

        4
      The former 18 U.S.C. § 4212 (1982), as in effect when the
Sentencing Reform Act was passed, provided:
suggests that § 3583(d), like its predecessor governing parole,

does not authorize a judicial order of deportation, but instead

preserves the established procedures under the authority of the INS

for effecting the deportation of an alien.

     I    believe      the   First,     Fourth,      and   Fifth     Circuits'

interpretation of § 3583(d) is not only truer to the overall scheme

Congress developed to deal with questions concerning immigration

law, but also consistent with the case law interpreting other

sentencing provisions.       District courts historically have lacked

the authority to order the deportation of alien defendants who

appear before them for criminal sentencing.                United States v.

Guevara-Martinez, 597 F.2d 954, 955 n. 1 (5th Cir.1979) (holding

that judiciary lacks authority to order deportation).5                   E.g.,

United   States   v.   Olvera,   954   F.2d   788,    793-94   (2d   Cir.1992)

(holding that sentencing court cannot order deportation as part of

sentence);   United States v. Jalilian, 896 F.2d 447, 448-49 (10th

Cir.1990) (holding illegal deportation as condition of probation

pursuant to 18 U.S.C. § 3563);         United States v. Montoya, 891 F.2d

1273, 1293 n. 24 (7th Cir.1989) (noting in dictum that institution


                When an alien prisoner subject to deportation
           becomes eligible for parole, the Commission may
           authorize the release of such prisoner on condition
           that such person be deported and remain outside the
           United States.

                Such prisoner when his parole becomes effective,
           shall be delivered to the duly authorized immigration
           official for deportation.
     5
      Pursuant to Bonner v. City of Prichard, Ala., 661 F.2d
1206, 1209 (11th Cir.1981) (en banc), decisions of the former
Fifth Circuit entered prior to the split establishing the
Eleventh Circuit are binding on the Eleventh Circuit.
of deportation proceedings lies within sole discretion of Attorney

General);   United States v. Abushaar, 761 F.2d 954, 959-61 (3d

Cir.1985) (holding that 18 U.S.C. § 3651 does not permit banishment

of alien defendant as condition of probation);           United States v.

Hernandez, 588 F.2d 346, 350-52 (2d Cir.1978) (declaring condition

of deportation illegal as special parole term);          United States v.

Castillo-Burgos, 501 F.2d 217, 219-20 (9th Cir.1974) (holding

sentence of deportation to be illegal).

     Subsequent congressional action also lends support to the view

that § 3583(d) does not authorize district courts to independently

order deportations.       Since Chukwura was decided, Congress amended

8 U.S.C. § 1252a(d) to permit limited "judicial" deportation of

aliens   convicted   of    crimes   of   moral   turpitude   or   aggravated

felonies, but only upon the request of the U.S. Attorney and the

concurrence of the INS.      The 1994 amendment provides that

          [n]otwithstanding any other provision of this chapter, a
     United States district court shall have jurisdiction to enter
     a judicial order of deportation at the time of sentencing
     against an alien whose criminal conviction causes such alien
     to be deportable under section 1251(a)(2)(A) of this title, if
     such an order has been requested by the United States Attorney
     with the concurrence of the Commissioner [of the INS] and if
     the court chooses to exercise such jurisdiction.

8 U.S.C. § 1252a(d)(1) (emphasis added).

     As Quaye recognized, to read a general power of judicial

deportation into § 3583(d), in light of this intervening amendment

to § 1252a, would permit district courts to deport some aliens

convicted of relatively less serious crimes without affording them

any procedural safeguards, with the inapposite result that aliens

convicted of particularly heinous crimes would receive the more

expansive procedural checks available within the auspices of the
Attorney General and INS.6            Quaye, 57 F.3d at 450;         see also Xiang,

77 F.3d at 773 ("The exception that Congress provided for judicial

deportation would be meaningless if we could now read § 3583(d) to

authorize       judicial    deportation        for   lesser   crimes      without   any

procedural safeguards.").             "[I]nterpretations of a statute which

would produce absurd results are to be avoided if alternative

interpretations          consistent     with    the    legislative     purpose      are

available."        Griffin v. Oceanic Contractors, Inc., 458 U.S. 564,

575, 102 S.Ct. 3245, 3252, 73 L.Ed.2d 973 (1982);                    In re Chapman,

116 U.S. 661, 667, 17 S.Ct. 677, 680, 29 L.Ed. 763 (1886) ("nothing

is better settled than that statutes should receive a sensible

construction, such as will effectuate the legislative intention,

and,       if   possible,   so   as    to   avoid     an    unjust   or    an   absurd

conclusion").

       Accordingly, for the foregoing reasons, I do not believe

district        courts    have   the    authority      to     independently      order

deportation.7




       6
      Ironically, if Bowen were convicted not of illegal reentry
into the United States and misdemeanor possession of marijuana,
but a more serious offense such as murder, he would have been
entitled to the greater procedural safeguards established by §
1252a. Section 1252a is inapplicable to Oboh's sentencing,
however, because it had not yet taken effect at the time Oboh
entered his guilty plea.
       7
      Because I believe that the district court had no authority
to order Oboh deported, I do not address the majority's holding
that Oboh received adequate notice as to his deportability. By
not addressing it, I do not mean to imply agreement with the
majority's resolution of the issue.